DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-18, 20 are pending in this application.
Claims 1, 4, 6-7, 13 and 20 are amended.
Claims 3, 5 and 19 are cancelled.
Allowable Subject Matter
Claims 1-2, 4, 6-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A substrate support assembly comprising: an electrostatic chuck body defining a substrate support surface; a support stem coupled with the electrostatic chuck body; an electrode embedded within the electrostatic chuck body proximate the substrate support surface; a ground electrode embedded within the electrostatic chuck body; a heater embedded within the electrostatic chuck body between the electrode and the ground electrode; and one or more channels formed within the electrostatic chuck body between the electrode and the ground electrode, wherein: each of the one or more channels is fluidly isolated from the substrate support surface; and a first channel of the one or more channels is formed within the electrostatic chuck body between the ground electrode and the heater. Claims 2, 4, 6-12 are allowed based on their dependency on claim 1.
Regarding claim 13, the prior art of record in combination does not disclose the limitation: A substrate support assembly comprising: an electrostatic chuck body defining a substrate support surface; a support stem coupled with the electrostatic chuck body; an electrode embedded within the electrostatic chuck body proximate the substrate support surface; a ground electrode embedded within the electrostatic chuck body; a heater embedded within the electrostatic chuck body between the electrode and the ground electrode; a first set of interconnected channels formed within the electrostatic chuck body between the electrode and the ground electrode; and a second set of interconnected channels formed within the electrostatic chuck body between the electrode and the ground electrode; and Page 4 of 9Appl. No. 16/844,134Amdt. dated April 18, 2022Response to Office Action of October 18, 2021a third set of interconnected channels formed within the electrostatic chuck body between the heater and the ground electrode, wherein the third set of interconnected channels is fluidly isolated from the substrate support surface. Claims 14-18 are allowed based on their dependency on claim 13.
Regarding claim 20, the prior art of record in combination does not disclose the limitation: A substrate support assembly comprising: an electrostatic chuck body defining a substrate support surface; a support stem coupled with the electrostatic chuck body; an electrode embedded within the electrostatic chuck body proximate the substrate support surface; a ground electrode embedded within the electrostatic chuck body; Page 5 of 9Appl. No. 16/844,134Amdt. dated April 18, 2022Response to Office Action of October 18, 2021a heater embedded within the electrostatic chuck body between the electrode and the ground electrode; a first set of interconnected channels formed within the electrostatic chuck body between the electrode and the heater; a second set of interconnected channels formed within the electrostatic chuck body between the first set of interconnected channels and the heater; and a third set of interconnected channels formed within the electrostatic chuck body between the heater and the ground electrode, wherein each of the first set of interconnected channels, the second set of interconnected channels, and the third set of interconnected channels is fluidly isolated from the substrate support surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839